United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Byram, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1633
Issued: October 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 17, 2014 appellant filed a timely appeal from the July 8, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 24 percent impairment of his right upper
extremity.
FACTUAL HISTORY
On May 11, 2006 appellant, a 52-year-old postal driver, sustained a traumatic injury in
the performance of duty while forcefully pulling the stuck door of a general purpose container.
OWCP accepted his claim for bilateral complete rotator cuff rupture. Appellant received a
1

5 U.S.C. § 8101 et seq.

schedule award for 16 percent impairment of his right upper extremity and 9 percent impairment
of his left upper extremity.
On June 11, 2013 appellant underwent a right reverse total shoulder arthroplasty and
tenodesis of the biceps tendon. On February 6, 2014 Dr. Daniel P. Dare, the attending Boardcertified orthopedic surgeon, reported that the arthroplasty was “doing actually quite well.”
Range of motion was approximately 65 to 70 percent of normal. Pain was in the functional
range with average strength. Appellant filed a claim for an increased schedule award.
In a decision dated November 19, 2014, OWCP denied an additional schedule award. It
noted that Dr. Dare did not respond to a request for an impairment rating. Appellant
acknowledged that his physician was not responding to the request for an impairment rating on
his total right shoulder replacement. He therefore requested that OWCP refer him for a second
opinion or to the district medical adviser.
OWCP referred appellant’s case to a medical adviser, who noted that the results of the
June 11, 2013 surgery were satisfactory. Referring to Table 15-5, page 405, of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009), the
medical adviser noted that appellant’s right shoulder arthroplasty represented 24 percent
permanent impairment of the upper extremity. As appellant had already received a schedule
award for 16 percent impairment of his right upper extremity, he was entitled to an award for an
additional 8 percent.
In March 2015 OWCP received a report from Dr. Dare, who apologized for the long
delay, explaining the chart and associated documents were misplaced. Dr. Dare reviewed
appellant’s history and found that he had done reasonably well following the arthroplasty. It was
his opinion that appellant’s impairment was 24 percent of the right upper extremity.
Given the opinions of OWCP’s medical adviser and Dr. Dare, an OWCP hearing
representative, reversed the November 19, 2014 denial of an increased schedule award and
directed OWCP to pay additional benefits.
In a decision dated July 8, 2015, OWCP issued a schedule award for an additional eight
percent impairment of appellant’s right upper extremity.
LEGAL PRECEDENT
The schedule award provision of FECA2 and the implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

2

For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants. OWCP has adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.5 As of May 1, 2009, the sixth edition of the A.M.A.,
Guides is used to calculate schedule awards.6
ANALYSIS
Under the A.M.A., Guides, diagnosis-based impairment is the primary method of
evaluation for the upper extremities. The first step is to choose the diagnosis that is most
applicable for the region being assessed.7 Specific criteria for that diagnosis determine which
class is appropriate: no objective problem, mild problem, moderate problem, severe problem,
very severe problem approaching total function loss. The A.M.A., Guides assigns a default
impairment rating for each diagnosis by class. This default impairment rating may then be
adjusted using such grade modifiers as functional history, physical examination and clinical
studies.8
Table 15-5, page 405, of the A.M.A., Guides shows that a shoulder arthroplasty implant
represents a moderate impairment of the upper extremity ranging from 20 to 25 percent. The
default impairment rating is 24 percent. Procedures require that the grade modifiers associated
with functional history, physical examination, and clinical studies will be used to calculate a net
adjustment that permits modification of the default value.9 In other words, once the impairment
class is determined according to diagnostic criteria, the final impairment grade within a particular
class is determined by the grade modifiers.10
Both, Dr. Dare, the attending surgeon, and OWCP’s medical adviser ignored appellant’s
functional history, physical examination, and clinical findings. They simply found the default
impairment value for a shoulder arthroplasty implant and stopped there. They did not follow the
procedures for determining appellant’s final impairment.
The Board will therefore set aside OWCP’s July 8, 2014 decision and remand the case for
further development of the medical evidence. OWCP shall obtain a supplemental report from its
medical adviser that follows the impairment calculation methodology set forth in the A.M.A.,
Guides. The medical adviser shall address each grade modifier and identify the findings that
justify each modification of grade. After such further development of the evidence as may

5

20 C.F.R. § 10.404; Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010).
7

A.M.A., Guides 387, 389 (6th ed. 2009).

8

Id. at 497.

9

Id. at 405.

10

Id. at 409.

3

become necessary, OWCP shall issue a de novo decision on appellant’s claim for an additional
schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
medical evidence is warranted. The A.M.A., Guides requires the proper consideration of grade
modifiers to determine appellant’s final impairment.
ORDER
IT IS HEREBY ORDERED THAT the July 8, 2014 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further action.
Issued: October 27, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

